Citation Nr: 1216254	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  03-33 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for cardiovascular disease.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his nephew


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 22, 1961, to June 27, 1961,

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for a cardiovascular disability.  When it was originally before it in February 2005, the Board denied the claim.  The Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court) which, by decision dated June 2007, vacated the Board's determination.  In November 2007 and again in September 2010, the Board remanded the case for additional development of the record and/or to ensure due process.  The case is again before the Board for appellate consideration.


FINDING OF FACT

Cardiovascular disease was initially documented many years after service, and there is no competent and probative evidence it is etiologically related to service.


CONCLUSION OF LAW

Cardiovascular disease was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

By letters dated June 2002, issued prior to the rating decision on appeal, and April 2008, the RO provided notice to the Veteran regarding what information and evidence were needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The April 2008 also letter advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.


Duty to Assist

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include private and VA medical records, and the testimony of the Veteran at a hearing before the undersigned.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Veteran was scheduled to report for a VA examination to determine the etiology of his cardiovascular disease.  However, by letter dated June 2011, he stated he was too weak to travel, and would not be able to report for the examination.

In February 2003, the National Personnel Records Center reported the Veteran's service records were presumed to have been destroyed in a fire in 1973 at a storage facility.  It was also indicated no Surgeon General's Office records were available.  

By letter dated February 2003, the RO informed the Veteran his service treatment records had been destroyed.  He was advised he could provide other information that could substitute for his service treatment records, including employment or insurance examinations, statements from service personnel and evidence from private medical providers where he had been treated, especially soon after his separation from service.

The National Personnel Records Center also indicated in July 2008 that all the Veteran's service treatment records and personnel records were destroyed in the fire.  In cases such as these, the VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claims was undertaken with this duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war, or during peacetime service after December 31, 1946, and cardiovascular disease becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection on a direct-incurrence basis there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran asserts service connection is warranted for cardiovascular disease.  He claims he suffered a heart attack during his last days of basic training.  He insists he was told by military personnel to see a physician for his heart when he got home.  He maintains he was unable to do so because he had no insurance and no job.  He states he has had heart problems since his discharge from service.  

In July 2008, the National Personnel Records Center indicated that based on the information requested, the Veteran appeared to have been seriously injured, cause unknown.  No other information was provided.  

The Veteran submitted a claim for service connection for heart disease in January 2002.  He reported in-service treatment for heart problems at Wilford Hall Medical Center.  The next time he indicated he was treated for a heart condition was in 1982, at the Medical Center of Central Georgia.  

In a statement received in January 2002, the Veteran's mother wrote he was discharged from service due, in part, to his heart.  

VA outpatient treatment records show that in January 2002, it was indicated the Veteran had a past surgical history of coronary artery bypass graft times three in 1982.

The Veteran was admitted to a private hospital in June 2006.  A history of coronary artery disease status post coronary artery bypass graft in 1978 was reported.  While hospitalized, a redo coronary artery bypass graft was performed.

In April 2008, the Chief, Health Information Management Branch at Lackland Air Force Base wrote that the inpatient and outpatient files had been searched, but no information for the Veteran could be located.  

In a statement received in September 2008, the Veteran's brother asserted he was present when their mother received a telephone call from military personnel at Lackland Air Force Base informing her the Veteran was being discharged from active duty because of medical reasons.  She was told the Veteran had suffered what was believed to be a heart attack while drilling.  When he arrived home, the Veteran related he had been instructed by the medical staff to follow-up with a doctor for his heart problems.  The Veteran's brother indicated this was problematic since the Veteran did not have health insurance of the monetary means for follow-up treatment.  

In October 2009, N. Tehrani, M.D., related the Veteran had a history of a myocardial infarction in 1961 during basic training, and that he underwent a coronary artery bypass graft in the 1980's.  He noted he had been treating the Veteran for his cardiovascular problems since 2006.  Dr. Tehrani stated that while he was not sure what the precise definition of service connection is, it "would strain reason to propose that [a myocardial infarction] sustained by a 20 year old during a period of rigorous physical training should be attributable to anything other than the physical stress associated with basic training."  He added that the notion of a 20 year old having a myocardial infarction was incredulous in 1961, but with the epidemic of coronary artery disease and the more sophisticated understanding of its pathophysiology, the notion of a 20 year old sustaining a myocardial infarction due to excessive physical stress is quite plausible and well recognized in the literature and case reports.  Thus, Dr. Tehrani stated it appears the Veteran should have been classified as service-connected dating to his discharge from service.  

In January 2010, the Veteran reported he received treatment from "Dr. Houser" nearly 50 years ago at Parkview Hospital.  He noted the physician had been dead for more than 40 years, and that the hospital had been closed for over 45 years.  

In a statement dated July 2010, a private physician maintained he had reviewed documents regarding the Veteran's case, including statements from family members and from Dr. Tehrani.  The physician noted the Veteran stated he suffered a heart attack while training, and this led to his discharge.  He performed a transesophageal echocardiogram which suggested a left to right intracardiac shift.  He maintained the existence of intracardiac shunting as a young man might have led to the cardiac conditions the Veteran suffered and which led to his discharge.  Based on this, he agreed with the Veteran's request for service connection.

The Board acknowledges the Veteran is competent to state he experienced chest pain during service and that he continued to have heart problems following his separation from service.  Similarly, his mother is competent to report he was discharged due to his heart.  Finally, the Veteran's brother is competent to state he overheard a telephone call informing their mother the Veteran had suffered a heart attack.

The fact remains, however, that the Veteran has provided conflicting information regarding his post-service treatment for his heart disorder.  On his application for service connection filed in January 2002, the Veteran claimed he was initially treated following service at the Medical Center of Central Georgia beginning in 1982.  The Board acknowledges records from this facility have been associated with the claims folder.  However, no records from the 1980's have been received, even though the VA requested any records from 1986.  

The Veteran subsequently completed VA Form 21-4142 and indicated his earliest treatment for his heart condition was at Parkview Hospital from 1961 to 1968.  He also related he was treated from 1986 to the present at the Medical Center of Central Georgia.  

The Veteran's claim to have been treated for heart problems beginning in 1961, following his separation from service, is inconsistent with other statements in the record asserting he was not able to receive treatment because he did not have health insurance.  The Board finds, therefore, that the Veteran's statements regarding his heart condition are not credible.

The Board acknowledges the statement and conclusions of Dr. Tehrani.  While he asserted service connection should be granted for the Veteran's cardiovascular disease, Dr. Tehrani acknowledged he did not know the definition for the term.  His opinion merely states it is possible for a 20 year old to have had a myocardial infarction, and that it could be due to physical stress.  It must be observed he did not begin to treat the Veteran until 2006, more than 45 years following the Veteran's discharge from service, and his opinion rests entirely on the history provided by the Veteran.  

Further, the record is devoid of any complaint or finding relative to cardiovascular disease for years following service.  Evidence of a prolonged period without medical complaint is for consideration.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000).  While the mere fact that a heart disability was initially documented many years after service is not dispositive, it is crucial evidence and, combined with the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  Under the circumstances, the Board finds that the objective medical evidence of record outweighs the credibility of his reported onset and continuity of symptomatology.  Such records are more reliable, in the Board's view, than the Veteran's unsupported assertion of the onset of his symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence]; see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].

The Board acknowledges the Veteran's assertions that his cardiovascular disease is related to service.  However, as a lay person, he is not competent to diagnose a disability or render an opinion as to the cause or etiology of such disorder as that requires medical expertise which he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  For the reasons set forth above, the opinion of Dr. Tehrani is of limited probative value.  Although the Veteran is competent to testify as to his in-service experiences and symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not reflect that the Veteran currently possesses a recognized degree of medical knowledge that would render his opinions on medical diagnosis or causation competent.  

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the etiology of cardiovascular disease.  Accordingly, the Board finds the preponderance of the evidence is against the claim for service connection for cardiovascular disease.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for cardiovascular disease is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


